Citation Nr: 0102136	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  94-40 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for organic 
heart disease with hypertension, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for chronic bronchitis.

3.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied disability ratings in excess of 30 
percent for organic heart disease with hypertension, and in 
excess of 10 percent for chronic bronchitis.  This appeal 
also arises from an October 1998 rating decision, in which 
the RO denied entitlement to a total rating based on 
individual unemployability.


REMAND

In a statement submitted in July 2000, the veteran indicated 
that he wished to have a Travel Board hearing before a Member 
of the Board at the RO.  In accordance with the veteran's 
wishes, and in order to afford due process, the case must be 
remanded for a Travel Board hearing to be scheduled.  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled for a 
Travel Board hearing before a Member of 
the Board at the St. Petersburg RO.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




